Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on February 14, 2022 .
Claims 1-20 are pending.
Claims 1-4, 7-10, and 13-16 have been amended.
Claims 19 and 20 have been added.
Applicant’s amendment to the specification is accepted.
The 35 U.S.C. § 101 rejections of claims 7-12 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of claims 3-4, 9-10, and 15-16 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 103 rejections of claims 3-4, 9-10, and 15-16 are withdrawn in view of Applicant’s amendments to the claims.
Response to Arguments
Applicant's arguments regarding the independent claims have been considered but are moot in view of new ground(s) of rejection. In these arguments, applicant relies on the amended claims and not the original ones. See below rejections under 35 USC § 103 for response to arguments.


Allowable Subject Matter
Claims 3, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 10, and 16 are considered allowable by virtue of their dependence on allowable claims 3, 9, and 15 rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0083950 (hereinafter "Bentley”) with filing date 9/27/2019 in view US 2017/0115978 (hereinafter “Modi”) and further in view of US 2021/0004000 (hereinafter “Kalaskar”).
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to Claim 1, Bentley discloses a computer implemented method of generating a dynamic upgrade prediction (Bentley, Abstract) comprising:
generating an initial upgrade prediction for a predicted time of an upgrade to be performed on a subset of a plurality of component nodes of a multi-component product (Bentley, para. 34,  a server (such as any of servers 114a-b) executes an application and/or storage system [a plurality of components] to respond to service requests made from one or more tenants 108a-b. A set of servers 114a-b constitute network resources of a cloud network; para. 76-78 discloses an initial upgrade prediction as a combinations of current or expected service performance data 402 includes service performance data for a current time period or a future time period, current or expected software update attributes 404 include software update attributes over a current time period or a future time period, and current or expected QoS requirements 406 include QoS requirements over a current time period or a future time period; Fig. 5A, para. 84, obtaining a software update to be transmitted to and installed on a set of servers [a subset of components nodes of a multi-component product]; para. 85, determining initial transmission parameters to be used for transmitting the software update and setting the initial transmission parameters as the “current transmission parameters” (Operation 504); Fig. 5B, and para. 100, 105-106 and 133 with the threshold values as part of the initial update prediction [for a predicted time of an upgrade]);
performing a real time progress review, using a centralized management node, of the upgrade, wherein each of the plurality of component nodes includes a plurality of stages (Bentley, Fig. 5A, para. 84-92 discloses a real time progress review with stages as described in operations 506 to 512);
performing an upgrade duration comparison between the initial upgrade prediction and a real time upgrade time for a subset of the plurality of stages (Bentley, para. 29, comparisons ; and
generating an updated upgrade prediction for the upgrade of multi-component product upgrade based on the comparison between the initial upgrade prediction and the real time upgrade time (Bentley, Fig. 7, para. 141, determining a predicted software update transmission runtime (Operation 710). The optimum transmission parameter system inputs current and/or expected service performance data, software update attributes, QoS requirements, and/or transmission parameters to a function f2 of the optimum transmission parameter model. The current and/or expected transmission parameters input into the function f2 may be the predicted optimum transmission parameters may be determined at Operation 708. Alternatively, the current and/or expected transmission parameters input into the function f2 may be actual transmission parameters currently being used, or other values determined based on user input and/or other applications. The function f2 outputs a predicted software update transmission runtime [an updated upgrade prediction]).
	Furthermore, in an analogous art to the claimed invention in the field of software update, Modi explicitly teaches a subset of a plurality of component nodes (Modi, Fig. 4, para. 76,  the upgrade is applied to a subset of nodes in the cluster).
Therefore, it would have been obvious to one of ordinary skill before the effective filing 
Bentley as modified does not appear to explicitly disclose based on the upgrade duration and generating the updated upgrade prediction varies based on whether the upgrade duration comparison indicates that the initial upgrade prediction was an overestimation or an underestimate as compared to the real time upgrade time. However, in an analogous art to the claimed invention in the field of software update, Kalaskar teaches based on the upgrade duration (kalaskar, Fig. 2, para 45, the host management servicethe amount of time spent on the update) and generating the updated upgrade prediction varies based on whether the upgrade duration comparison indicates that the initial upgrade prediction was an overestimation or an underestimate as compared to the real time upgrade time (Kalaskar, Fig. 2, para. 45, The host management service 116 can then identify in each update history 136 the amount of time spent on the update; para. 47, the amount of time estimated to enter the maintenance mode can be weighted by a predefined factor (e.g., can be weighted by 5%, 10%, 15%, etc. more or less than predicted) in order to account for potential differences between the estimated amount of time to enter the maintenance mode and the amount of time 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Bentley as modified and Kalaskar before him/her to modify Bentley’s software update method with Kalaskar’s prediction of maintenance windows method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to automate the prediction of maintenance window for a software upgrade by estimating an amount of time to update a software component installed (Kalaskar, Abstract).

Referring to Claim 2, the rejection of Claim 1 is incorporated. Bentley as modified further discloses wherein only a subset of the plurality of component nodes of the multi-component product are being upgraded (Modi, Fig. 4, para. 76, the upgrade is applied to a subset of nodes in the cluster), and the initial upgrade prediction is generated based on an analysis of the subset of component nodes (Bentley, Fig. 4, para. 75-78; Fig. 5A, para. 84, obtaining a software update to be transmitted to and installed on a set of servers [a subset of the plurality of components nodes]). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 5, the rejection of Claim 1 is incorporated. Bentley as modified further discloses wherein the updated upgrade prediction is dynamically increased when the real time progress review indicates that one of the plurality of stages spends more time than the initial upgrade prediction (Bentley, para. 28-30, the values for the transmission parameters continue to be adjusted to address the dual goals of (a) minimizing transmission 

Referring to Claim 6, the rejection of Claim 1 is incorporated. Bentley as modified further discloses wherein the initial upgrade prediction for the multi-component product is generated based on internal testing data or customer feedback (Bentley, para. 76, Expected values for service performance parameters may be determined based on past patterns or trends, manual user input [customer feedback]).

Referring to Claims 7-8 and 11-12, the claims are system claims corresponding to the method claims 1-2 and 5-6. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

Referring to Claims 13-14 and 17-18, the claims are non-transitory computer-readable medium claims corresponding to the method claims 1-2 and 5-6. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8261283 B2 teaches if a program (e.g., an update program) currently in process exceeds the current run-time prediction corresponding to the program, generating an updated run-time prediction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DAXIN WU/
Primary Examiner, Art Unit 2191